  Case 19-10731        Doc 55     Filed 05/07/19 Entered 05/07/19 12:11:07             Desc Main
                                    Document     Page 1 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                             )   Chapter 11
                                                   )
BCause LLC,                                        )   Case No. 19-10731
                                                   )
                       Debtor.                     )   Honorable Janet S. Baer
                                                   )

   WESCO DISTRIBUTION’S LIMITED OBJECTION TO THE: (I) MOTIONS TO
  EMPLOY ATTORNEYS FOR THE DEBTORS AND (II) APPLICATIONS OF THE
 OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO EMPLOY FREEBORN
            & PETERS LLP AND ITS ATTORNEYS AS COUNSEL

         WESCO Distribution, Inc. (“WESCO”) hereby files this limited objection (the

“Objection”) to: (i) the two motions filed by BCause Mining LLC and BCause LLC ( the

“Debtors”) to retain Crane, Simon, Clar & Dan [D.I. 52 on both dockets]; and (ii) the

applications of the Official Committee of Unsecured Creditors (the “Committee”) to retain

Freeborn & Peters LLP [D.I. 50 on both dockets].

         WESCO does not object to the Debtors and the Committee retaining counsel except

insofar as they propose to use WESCO’s cash collateral to pay such counsel. More to the point,

the Debtors to date have failed to share or file any budget in these cases that sets forth the

proposed expenditure for either the Debtors’ or the Committee’s counsel. In neither the original

cash collateral motions [D.I. 3 and D.I. 5] nor the supplement filed in the BCause LLC

bankruptcy case [D.I. 24] do the Debtors set forth line items for professional fees, US Trustee

costs, or the other non-operational costs attendant with a chapter 11 bankruptcy case. In

addition, to date, the Court has not permitted use of cash collateral to pay professionals. It is

thus unknown how the estates will pay these professionals.




{8085684: }
  Case 19-10731        Doc 55     Filed 05/07/19 Entered 05/07/19 12:11:07            Desc Main
                                    Document     Page 2 of 7


         Interestingly, according to the retention motions filed by the Debtors, the Debtors could

not even fund payment of their prepetition retainers out of revenues. Rather, the Debtors had to

fund these retainers through insider loans, raising a serious question as to how the Debtors can

pay the professional and other non-operational costs of these chapter 11 cases without further

infusions.

         Finally, WESCO objects to the Debtors’ retention applications because they fail to

disclose how much is owed and how much was paid to Crane, Simon, Clar & Dan for prepetition

services. Obviously, to the extent the Debtors’ law firm is a prepetition creditor, either because

they have outstanding invoices or they received payments that can be recovered as preferences,

they cannot be disinterested under section 327(a) of the Bankruptcy Code.

         WHEREFORE, WESCO respectfully requests that this court enter an order denying the

professional retention applications filed by the Debtors and the Committee unless and until

WESCO’s concerns are addressed.

                  [Remainder of page intentionally blank; signature page follows]




{8085684: }                                       2
  Case 19-10731      Doc 55   Filed 05/07/19 Entered 05/07/19 12:11:07       Desc Main
                                Document     Page 3 of 7




Dated: May 7, 2019                    /s/ David A. Agay
                                      David A. Agay (ARDC No. 6244314)
                                      Shara Cornell (ARDC No. 6319099)
                                      McDONALD HOPKINS LLC
                                      300 North LaSalle Street, Suite 1400
                                      Chicago, Illinois 60654
                                      Telephone: (312) 280-0111
                                      Facsimile: (312) 280-8232
                                      dagay@mcdonaldhopkins.com
                                      scornell@mcdonaldhopkins.com

                                      -and-

                                      Maria G. Carr (OH 0092412) (admitted pro hac vice)
                                      McDONALD HOPKINS LLC
                                      600 Superior Avenue, E., Suite 2100
                                      Cleveland, OH 44114
                                      Telephone: (216) 348-5400
                                      Facsimile: (216) 348-5474
                                      mcarr@mcdonaldhopkins.com




{8085684: }                                   3
  Case 19-10731      Doc 55     Filed 05/07/19 Entered 05/07/19 12:11:07         Desc Main
                                  Document     Page 4 of 7


                               CERTIFICATE OF SERVICE

               I, David A. Agay, hereby certify that, on May 7, 2019, I caused a copy of the
foregoing WESCO DISTRIBUTION’S LIMITED OBJECTION TO THE: (I) MOTIONS
TO EMPLOY ATTORNEYS FOR THE DEBTORS AND (II) APPLICATIONS OF THE
OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO EMPLOY FREEBORN
& PETERS LLP AND ITS ATTORNEYS AS COUNSEL to be electronically filed with the
Clerk of Court using the Electronic Case Filing System, and be served via the CM/ECF system
or U.S. mail on the following interested parties:

Via ECF:

David A Agay on behalf of Creditor Wesco Distribution, Inc.
dagay@mcdonaldhopkins.com,
mbrady@mcdonaldhopkins.com;bkfilings@mcdonaldhopkins.com

Sarah K Angelino on behalf of Creditor Hoffland Properties, Inc.
sangelino@schiffhardin.com, edocket@schiffhardin.com

Jamie L Burns on behalf of Creditor W-R2 Jefferson Owner VIII, LLC
jburns@lplegal.com, rwilliamson@lplegal.com;ikropiewnicka@lplegal.com

Maria G Carr on behalf of Creditor Wesco Distribution, Inc.
mcarr@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com

Scott R Clar on behalf of Debtor 1 BCause LLC, a Virginia limited liability company
sclar@cranesimon.com, mjoberhausen@cranesimon.com;asimon@cranesimon.com

Shara C Cornell on behalf of Creditor Wesco Distribution, Inc.
scornell@mcdonaldhopkins.com,
mbrady@mcdonaldhopkins.com;lburrell@mcdonaldhopkins.com

Jeffrey C Dan on behalf of Debtor 1 BCause LLC, a Virginia limited liability company
jdan@cranesimon.com, sclar@cranesimon.com;mjoberhausen@cranesimon.com

Shelly A. DeRousse on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
sderousse@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Devon J. Eggert on behalf of Creditor Committee Official Committee Of Unsecured Creditors
deggert@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Elizabeth L. Janczak on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
ejanczak@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com


{8085684: }                                    4
  Case 19-10731     Doc 55     Filed 05/07/19 Entered 05/07/19 12:11:07           Desc Main
                                 Document     Page 5 of 7


Marc Ira Fenton on behalf of Creditor W-R2 Jefferson Owner VIII, LLC
mfenton@lplegal.com, skiolbasa@lplegal.com;ikropiewnicka@lplegal.com

Christina Sanfelippo on behalf of Creditor BMG Operations Ltd.
csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com

Brian L Shaw on behalf of Creditor BMG Operations Ltd.
bshaw@foxrothschild.com, cknez@foxrothschild.com

Jason M Torf on behalf of Creditor Virginia Electric and Power Company d/b/a Dominion
Energy Virginia
jason.torf@icemiller.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Via Regular Mail                                 Capital Counsel, L.L.C.
                                                 700 13th Street, NW, 2nd Floor
Paul Bozych                                      Washington, DC 20005
Nielsen, Zehe & Antas, P.C.
Wesco Distribution, Inc.                         Century Link
                                                 1025 Eldorado Blvd.
55 W. Monroe St., Ste. 1800                      Broomfield, CO 80021
Chicago, IL 60603
                                                 Ciniva, LLC
Seth A. Robbins                                  251 Granby Street
Robbins Law Group                                Norfolk, VA 23510
1100 N. Glebe Rd., Ste. 1010
Arlington, VA 22201                              Crystal Clear Communications
                                                 3180 N. Lake Shore Drive, #20C Chicago, IL
                                                 60657
AlphaCraft Technologies, LLC
601 Railroad Ave.                                FIS Systems International LLC 601
South Boston, VA 24592                           Riverside Ave.
                                                 Jacksonville, FL 32204
Matthew B. Kirsner
Eckert Seamans                                   Jones, Madden & Council, PLC
                                                 5029 Corporate Woods Drive, #190 Virginia
919 East Main St., Ste. 1300                     Beach, VA 23462
Richmond, VA 23219
                                                 Katten Munchin Rosenman LLP
Abacus Solutions, LLC                            525 W. Monroe St.
1190 Kennestone Circle NW, #120                  Chicago, IL 60661
 Newborn, GA 30056
                                                 LeClairRyan
                                                 4405 Cox Road, #200
Amazon Web Services, Inc.                        Glen Allen, VA 23060
410 Terry Avenue North
Seattle, WA 98109-5210


{8085684: }                                  5
  Case 19-10731      Doc 55     Filed 05/07/19 Entered 05/07/19 12:11:07           Desc Main
                                  Document     Page 6 of 7


Brian Sayler
48 Bensam Place                                   Nasdaq
Haledon, NJ 07508                                 One Liberty Plaza, 50th Floor
                                                  New York, NY 10006
Alison Zizzo                                      Paychex of New York LLC 8215 Forest
Midgett-Pret-Olansen                              Point Blvd., #150 Charlotte, NC 28273
2901 S. Lynnhaven Rd., Ste. 120                   Adam.bleifeld@softvision.com
Virginia Beach, VA 23452
                                                  Endurance IT Services, LLC
Gaylene Watson                                    295 Bendix Road, #300
Dominion Energy Virginia                          Virginia Beach, VA 23452
2700 Cromwell Drive
Norfolk, VA. 23509                                BitGo, Inc.
Kristopher C. Russell                             2443 Ash Street
Key Account Manager                               Palo Alto, CA 94306
Customer Service and Strategic Partnerships       HK Cryptocurrency Mining LLC
Dominion Energy Virginia                          470 Park Avenue South
2700 Cromwell Drive                               New York, NY 10016
Norfolk, VA 23509
                                                  US Customs & Border Protection
BMG Operations Ltd.                               6650 Telecom Drive, #100
44 Church Street                                  6650 Telecom Drive, #100
St. John's, Antigua                               Indianapolis, IN 46278

                                                  CSC
Amazon Web Services, Inc.                         3462 Solution Center
410 Terry Avenue North                            Chicago, IL 60677-3004
Seattle, WA 98109-5210
                                                  AlphaCraft Technologies, LLC
EF Fallon, Kevin                                  601 Railroad Ave.
2800 252nd Ave.                                   South Boston, VA 24592
Salem, WI 53168                                   Pro Window, Inc.
                                                  Attn: Justice White, Mgr.
Silbar Security Corporation                       1604 Virginia Beach Blvd.
1508 Technology Drive, #101                       Virginia Beach, VA 23452
Chesapeake, VA 23320
                                                  Matthew B. Kirsner
Solutrix                                          Eckert Seamans
5469 Greenwich Road                               919 East Main St., Ste. 1300
Virginia Beach, VA 23462                          Richmond, VA 23219

Inate One LLC                                     BFPE International
1083 Independence Blvd., #206                     PO Box 791045
Virginia Beach, VA 23455                          Baltimore, MD 21279-1045

Zhouyang (Mason) Song                             Bay Technologies
2930 Barnard Street, #7204                        4501 Bainbridge Blvd., #200
San Diego, CA 92110                               Chesapeake, VA 23320

{8085684: }                                   6
  Case 19-10731      Doc 55     Filed 05/07/19 Entered 05/07/19 12:11:07           Desc Main
                                  Document     Page 7 of 7



Tradehelm, Inc.                                    CB Critical Systems
27 N. Wacker Dr., 103                              Attn: Gregory Crone
Chicago, IL 60606                                  11816 Mason Park Way
                                                   Glen Allen, VA 23059
Endurance IT Services, LLC
295 Bendix Road, #300                              Professional Heating & Cooling, Inc.
Virginia Beach, VA 23452                           3306 Arizona Avenue
                                                   Norfolk, VA 23513
Russell R Johnson, III on behalf of Creditor
                                                   United HealthCare
Virginia Electric and Power Company d/b/a          PO Box 94107
Dominion Energy Virginia                           Palatine, IL 60094
Law Firm of Russell R Johnson III, PLC
2258 Wheatlands Drive                              /s/ David A. Agay
Manakin Sabot, VA 23103




{8085684: }                                    7
